Exhibit A
                                              THE LAW OFFICE OF
                                           Rick S. Cowle, P.C.
                                               18 FAIR STREET
                                           CARMEL, NEW YORK 10512
                                            FEE APPLICATION
                                              Erlin Almonte Vargas
                                            Case no.: 18‐22193 (cgm)
                                                     TOTALS


                                                      Senior‐Attorney       Associate   Legal Assistant       Sub‐Totals
Loss Mitigation                                   $         2,271.50    $      1,105.00 $      487.50     $    3,864.00
Motion to Impose Automatic Stay                   $           808.50    $        650.00 $      273.00     $    1,731.50
Motions for Relief                                $           577.50    $        877.50 $       58.50     $    1,513.50
Motion to Sell                                    $         1,771.00    $      1,235.00 $      624.00     $    3,630.00


                                    Total Hours            Total Fees
Senior ‐ Attorney Totals              14.10       $         5,428.50
Associate Totals                      11.90       $         3,867.50
Legal Assistant Totals                 7.40       $         1,443.00
                                  Sub‐Total       $        10,739.00
                                  Travel Fees     $         1,182.19
                                  Total Fees      $        11,921.19
                                  Expenses        $            70.00
Grand Total                                       $ 11,991.19




                                                         1
                                                                    THE LAW OFFICE OF
                                                                Rick S. Cowle, P.C.
                                                                    18 FAIR STREET
                                                                CARMEL, NEW YORK 10512
                                                                  FEE APPLICATION

                                                                   Erlin Almonte Vargas
                                                                 Case no.: 18‐22193 (cgm)
                                                                       Loss Mitigation

RC=Rick Cowle, Esq.
RR = Rebecca Richards, Esq.
LA= Legal Assistant


    DATE        RC/RR/LA                                   MATTER                                        RATE      HOURS   TOTAL
  20‐Jun‐18        LA         copied and served Loss Mitigation Request; drafted AOS and filed on        $195.00    0.5        $97.50
                              ECF.
   5‐Jul‐18         LA        drafted proposed LM Order and emailed to chambers for signature            $195.00    0.2        $39.00

   6‐Jul‐18         LA        received and reviewed signed LMO; saved to file; calendared                $195.00    0.2        $39.00
                              conference
  10‐Jul‐18         LA        copied and served LMO; drafted AOS and filed on ECF                        $195.00    0.5        $97.50
  8‐Aug‐18          RC        received and reviewed Creditor Affidavit ‐ denial letter; internal         $385.00    0.3       $115.50
                              discussion with RR
 15‐Aug‐18          RR        emailed lender's counsel re: denial letter filed as Creditor's Affidavit   $325.00    0.1        $32.50

 17‐Aug‐18          RC        back and forth emails lender's counsel re: denial filed as creditor        $385.00    0.5       $192.50
                              affidavit; internal discussions with RR
 22‐Aug‐18          RC        received and reviewed status letter filed by lender's counsel;             $385.00    0.2        $77.00
                              internal discussion with RR
  2‐Oct‐18          LA        reviewed file and drafted LM status letter for atty review; filed on       $195.00    0.2        $39.00
                              ECF
  3‐Oct‐18          RC        received and reviewed status letter filed by lender's counsel; saved       $385.00    0.2        $77.00
                              to file
  3‐Oct‐18          RR        emailed lender's counsel requesting creditor's affidavit                   $325.00    0.1        $32.50
 17‐Oct‐18          RR        review of file & court docket ; attended LM status conference; post        $325.00     2        $650.00
                              conference notes added to file
  8‐Nov‐18          RC        received and reviewed email with a trial modification offer                $385.00    0.2        $77.00
 26‐Nov‐18          LA        received and reviewed letter filed by lender's counsel re: conference      $195.00    0.1        $19.50
                              ‐ calendared same
 27‐Nov‐18          RC        received trial modification from lender's counsel; internal discussion     $385.00    0.3       $115.50
                              with RR
  4‐Dec‐18          RR        received email from lender's counsel re: trial modification; sent          $325.00    0.1        $32.50
                              reply email
 11‐Dec‐18          LA        Emailed Lender's Counsel re: what is needed to proceed with short          $195.00    0.1        $19.50
                              sale process
 14‐Dec‐18          RR        received email from lender's counsel re: instructions on how to            $325.00    0.1        $32.50
                              move forward with short sale
 19‐Dec‐18          RR        Responded to email from Lender's Counsel re: Short Sale                    $325.00    0.1        $32.50
  9‐Jan‐19          RR        Emailed Lender's Counsel regarding potential buyer for property;           $325.00    0.2        $65.00
                              internal discussions with RC
  10‐Jan‐19         RR        emailed client re: short sale and potential options moving forward         $325.00    0.2        $65.00

  14‐Jan‐19         RR        sent email to client re: short sale                                                   0.1
  24‐Jan‐19         RR        Responded to email from client regarding beginning the short sale          $325.00    0.1        $32.50
                              process
  30‐Jan‐19         LA        Emailed Lender's Counsel regarding short sale through loss                 $195.00    0.1        $19.50
                              mitigation
  30‐Jan‐19         RR        back and forth emails with lender's counsel regarding short sale           $325.00    0.2        $65.00
                              review process through the loss mitigation
18‐Mar‐19   RC   received and reviewed status letter filed by lender's attorney         $385.00    0.1            $38.50

19‐Mar‐19   LA   reviewed file and drafted LM status letter for atty review; filed on   $195.00    0.3            $58.50
                 ECF
20‐Mar‐19   RC   review of file & court docket ; attended LM status conference; post    $385.00     2           $770.00
                 conference notes added to file
17‐Apr‐19   RR   back and forth emails with Lender's Counsel regarding Short Sale       $325.00    0.2            $65.00
                 process
23‐Apr‐19   LA   reviewed file and drafted LM status letter for atty review; filed on   $195.00    0.3            $58.50
                 ECF
24‐Apr‐19   RC   review of file & court docket ; attended LM status conference; post    $385.00     2           $770.00
                 conference notes added to file
26‐Apr‐19   RC   received Order terminating loss mitigation; saved to file              $385.00    0.1           $38.50
10‐Jul‐20   RR   review of file and drafted fee application for atty review             $325.00     1           $325.00




                                                                                                  Hours       Fees
                 Senior‐Attorney Totals                                                           5.90         $2,271.50
                 Associate Totals                                                                 3.40    $     1,105.00
                 Assistant Totals                                                                 2.50    $       487.50
                 Total Fees for Loss Mitigation                                                               $3,864.00
                                                           THE LAW OFFICE OF
                                                        Rick S. Cowle, P.C.
                                                           18 FAIR STREET
                                                       CARMEL, NEW YORK 10512
                                                         FEE APPLICATION

                                                          Erlin Almonte Vargas
                                                        Case no.: 18‐22193 (cgm)
                                                         Motion to Impose Stay

RC=Rick Cowle, Esq.
RR = Rebecca Richards, Esq.
LA= Legal Assistant


    DATE        RC/RR/LA                               MATTER                             RATE     HOURS        TOTAL
  12‐Jun‐18        RR         meeting with client and drafted Debtor Affidavit; motion   $325.00     2         $650.00
                              to impose stay for review
  12‐Jun‐18         RC        reviewed motion; edited                                    $385.00    0.2        $77.00
  13‐Jun‐18         LA        copied and served Motion to impose stay; drafted AOS and   $195.00    0.8        $156.00
                              filed Motion on ECF
  11‐Jun‐18         RC        attended motion to impose stay hearing                     $385.00     2         $770.00
  12‐Jul‐18         LA        emailed proposed order imposing stay to chambers           $195.00    0.1        $19.50
  12‐Jul‐18         RC        received and reviewed signed order; saved to file          $385.00    0.1        $38.50
  13‐Jul‐18         LA        copied and served Order granting Motion to impose stay;    $195.00    0.5        $97.50
                              drafted AOS and on ECF




                                                                                                   Hours        Fees
                              Senior‐Attorney Totals                                               2.10           $808.50
                              Associate Totals                                                     2.00    $       650.00
                              Assistant Totals                                                     1.40    $       273.00
                              Total Fees for Motion to Impose Stay                                              $1,731.50
                                                             THE LAW OFFICE OF
                                                          Rick S. Cowle, P.C.
                                                             18 FAIR STREET
                                                         CARMEL, NEW YORK 10512
                                                           FEE APPLICATION

                                                           Erlin Almonte Vargas
                                                        Case no.: 18‐22193 (cgm)
                                           Motions for Relief (110 Washington & 401 N. Division)
                                                                                      e
RC=Rick Cowle, Esq.
RR = Rebecca Richards, Esq.
LA= Legal Assistant


   DATE         RC/RR/LA                               MATTER                                 RATE      HOURS        TOTAL
 31‐May‐19         RC         received and reviewed motion for relief                        $385.00     0.3        $115.50
  4‐Jun‐19         LA         Emailed Client following up on status of short sale            $195.00     0.1        $19.50
 24‐Jun‐19         LA         back and forth emails on the status of short sale with         $195.00     0.2         $39.00
                              client
  13‐Jul‐19         RC        reviewed file and drafted objection to motion for relief       $385.00     0.7        $269.50

 16‐Apr‐20          RR        l/vm for client re: shrot sale                                 $325.00     0.2         $65.00
 17‐Jun‐20          RR        prep for court; attended hearing ; post conference notes       $325.00      1         $325.00
                              added to file
  17‐Jun‐20         RR        back and forth emails with bank attorney re: settlment          $325.00    0.2        $65.00
                              negotiatons
  18‐Jun‐20         RC        conference call with client & RR re: both motions for relief   $385.00     0.3        $115.50
                              an d strategy how to move forward
  18‐Jun‐20         RR        conference call with client & RC re: both motions for relief   $325.00     0.3        $97.50
                              an d strategy how to move forward
  19‐Jun‐20         RR        emaield bank attorney re: possible options to settlment         $325.00    0.1        $32.50
                              MFR ‐ 110 Washingotn St
  19‐Jun‐20         RR        emailed client re: updates to options with 11 0                 $325.00    0.1        $32.50
                              Washingotn St
  22‐Jun‐20         RC        received email from bank atty re: 110 Washington;               $385.00    0.2        $77.00
                              internal discussions with RR with options moving forward

  24‐Jun‐20         RR        l/v/m for cliet re: 110 Washington; sent follow up email        $325.00    0.1        $32.50

  29‐Jun‐20         RR        sent follow up email to client re: 110 Washinton Street         $325.00    0.1        $32.50

  30‐Jun‐20         RR        received email from client re: 110 Washington; internal         $325.00    0.3        $97.50
                              discussion with RC re: options
  1‐Jul‐20          RR        sent email to client re: inquiries 110 Wsahingotn               $325.00    0.1        $32.50
  6‐Jul‐20          RR        sent follow up email to client re: 110 Washinton Street         $325.00    0.1        $32.50

  10‐Jul‐20         RR        sent follow up email to client re: 110 Washinton Street         $325.00    0.1        $32.50


                                                                                                        Hours        Fees
                              Senior‐Attorney Totals                                                    1.50           $577.50
                              Associate Totals                                                          2.70    $       877.50
                              Assistant Totals                                                          0.30    $        58.50
                              Total Fees for Motion for Relief                                                       $1,513.50
                                                            THE LAW OFFICE OF
                                                         Rick S. Cowle, P.C.
                                                             18 FAIR STREET
                                                         CARMEL, NEW YORK 10512
                                                          FEE APPLICATION

                                                            Erlin Almonte Vargas
                                                          Case no.: 18‐22193 (cgm)
                                                           Motion for Sell §363(f)

RC=Rick Cowle, Esq.
RR = Rebecca Richards, Esq.
LA= Legal Assistant


   DATE         RC/RR/LA                               MATTER                               RATE     HOURS        TOTAL
 29‐Aug‐19         RR         reviewed file and drafted motion to sell property pursuant   $325.00    1.5        $487.50
                              to § 363(f)
 29‐Aug‐19          RC        reviewed motion and made edits                               $385.00    0.2        $77.00
 29‐Aug‐19          LA        compiled exhibits; copied and served motion; drafted AOS     $195.00     1         $195.00
                              and filed motion on ECF
 30‐Aug‐19          LA        copied and served to additional creditors; drafted           $195.00    0.2        $39.00
                              supplemental AOS; filed on ECF
 23‐Oct‐19          RC        received and reviewed objection to motion                    $385.00    0.3        $115.50
 28‐Oct‐19          RR        reviewed objection and drafted reply to objection            $325.00     1         $325.00
 28‐Oct‐19          RC        made edits to reply                                          $385.00    0.1         $38.50
 28‐Oct‐19          LA        copied and served reply; drafted AOS; filed motion on ECF    $195.00     1         $195.00

 30‐Oct‐19          RC        prep for court; attended hearing ; post conference notes     $385.00     2         $770.00
                              added to file
  1‐Nov‐19          RR        emailed client with the outcome of court                     $325.00    0.1        $32.50
 14‐Nov‐19          RR        emailed judge's chambers proposed order authorizing sale     $325.00    0.1        $32.50

 26‐Nov‐19          RR        emailed client with update                                   $325.00    0.1        $32.50
  4‐Dec‐19          RC        drafted status report                                        $385.00    0.1        $38.50
 10‐Dec‐19          RC        received signed order and saved to file                      $385.00    0.1        $38.50
 16‐Dec‐19          RR        drafted Application for compensation for real estate         $325.00     1         $325.00
                              attorney
 16‐Dec‐19          LA        copied and served application; drafted AOS; filed            $195.00     1         $195.00
                              application on ECF
 26‐Feb‐20          RC        prep for court; attended hearing ; post conference notes     $385.00     2         $770.00
                              added to file

                                                                                                     Hours        Fees
                              Senior‐Attorney Totals                                                 4.60    $     1,771.00
                              Associate Totals                                                       3.80    $     1,235.00
                              Assistant Totals                                                       3.20    $       624.00
                              Total Fees for Motion for Sell §363(f)                                              $3,630.00
                                                                THE LAW OFFICE OF
                                                            Rick S. Cowle, P.C.
                                                                  18 FAIR STREET
                                                             Case no.: 18‐22193 (cgm)
                                                             FEE APPLICATION

                                                               Erlin Almonte Vargas
                                                             Case no.: 18‐22193 (cgm)
                                                                    Travel Time

RC = Rick Cowle, Esq.
RR = Rebecca Richards, Esq.


      DATE            RC/RR                             MATTER                                  RATE        HOURS       CLIENTS        TOTAL*
                                                                                          (billed at 50%)
     11‐Jul‐18          RC      Motion to Impose Stay Hearing (round trip travel to           $192.50        1.5          1        $     288.75
                                Federal Courthouse)
    17‐Oct‐18           RR      Loss Mitigation Status Conference (round trip travel to      $162.50         1.5          1        $     243.75
                                Federal Courthouse)
    20‐Mar‐19           RC      Loss Mitigation Status Conference (round trip travel to      $192.50         1.5          1        $     288.75
                                Federal Courthouse)
    24‐Apr‐19           RC      Loss Mitigation Status Conference (round trip travel to      $192.50         1.5          4        $      72.19
                                Federal Courthouse)
    30‐Oct‐19           RC      Motion to Sell & Motion for Relief Hearing (round trip       $192.50         1.5          2        $     144.38
                                travel to Federal Courthouse)
    26‐Feb‐20           RC      Application for Compensation for Special Counsel             $192.50         1.5          2        $     144.38
                                Hearing (round trip travel to Federal Courthouse)


                                                                                                            Hours        Fees
                                Senior ‐ Attorney Totals                                                    5.36    $     938.44
                                Associate Totals                                                            1.57    $     243.75
                                Total Fees for Travel                                                               $ 1,182.19


*Total divided among the undersigned's clients who have hearings scheduled on said date
                                    THE LAW OFFICE OF
                                  Rick S. Cowle, P.C.
                                      18 FAIR STREET
                                  CARMEL, NEW YORK 10512
                                   FEE APPLICATION

                                    Erlin Almonte Vargas
                                  Case no.: 18‐22193 (cgm)
                                           Expenses

                                                              `
  Date      Matter                   Expense                                         Amount
30‐Jun‐20   Motion for Relief ‐      Court Call Solution Fee (divided by 1 client)   $ 70.00
            401 N. Division


                                                                  TOTAL EXPENSES = $ 70.00
